     Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.983 Filed 05/12/20 Page 1 of 32
5(&(,9('7+58(0$,/
                             ,1 7+( UNITED STATES DISTRIC7 &2857
     0$<                  ($67(51',675,&72)0,&+,*$1

  %HUQDUG$)ULHGPDQ
   86'LVWULFW-XGJH




              UNITED STATES OF AMERICA,

                               Plaintiff.                                                 &DVH1R&5
                                                                                          +RQRUDEOH%HQDUG$)ULHGPDQ
               vV.
              7(55(1&(0$77+(:6

                                        Defendant.



                                MOTION FOR COMPASSIONATE RELEASE


                1RZ        FRPHV          WKH      'HIHQGDQW          7HUUHQFH0DWWKHZV DFWLQJ                  LQ  )RUPD

        3DXSHULV DQG         UHVSHFWIXOO\ moves             this Honorable Court                for     compassionate

        release pursuanWWR18 U.S.&3582(c)(1)(A).

                                                        I. INTRODUCT,21

                 7KHUH DUH FXUUHQWO\  LQPDWHV DQG  VWDII PHPEHUV

        FRQILUPHG FDVHV RI &29,' DW )&, (ONWRQ ,G 7KLV LV FHUWDLQO\

        D Q  X Q G H U F R X Q W  S U L V R Q H U V  D U H  Q R W  E H L Q J  U R X W L Q H O \  W H V W H G   2 Q  Friday,

        April 3, 2020, Attorney General William Barr issued a memorandum finding that

        emergency conditions due to the COVID-19 SDQGHPLF DUH PDWHULDOO\ DIIHFWLQJ WKH

        IXQFWLRQLQJ RI WKH %XUHDX RI 3ULVRQV ([KLELW % 7KH PHPR DFNQRZOHGJHV  WKH

        %XUHDX       LV   H[SHULHQFLQJ          VLJQLILFDQW       OHYHOV     RI LQIHFWLRQ DW VHYHUDO RI RXU

        IDFLOLWLHV LQFOXGLQJ )&, 2DNGDOH )&, 'DQEXU\ DQG )&,(ONWRQ




                                                                1
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.984 Filed 05/12/20 Page 2 of 32
                                        '()(1'$17 6%,2


 7KH 'HIHQGDQW 7HUUHQFH 0DWWKHZV  LV D  \HDU ROG $IULFDQ $PHULFDQ 0DOH

 &XUUHQWO\ FRQILQHG DW )&, (ONWRQ  VHUYLQJ D  PRQWK VHQWHQFH IRU  86&  DQG 

  $     DQG  86&  %    $  &RQVSLUDF\ WR SRVVHVV ZLWK LQWHQW WR GLVWULEXWH 7KH

 'HIHQGDQWUHOHDVHGDWHLV0DUFK7KH'HIHQGDQWV UHOHDVHSODQLVWROLYHZLWKKLV

 0RWKHU LQ 'HWURLW 0V &\QWKLD 0DWWKHZV  :KLWFRPE 'HWURLW 0,  :KLOH
 'HIHQGDQW FDVH LV VHULRXV LW GRHV QRW ZDUUDQW D SRWHQWLDO VHQWHQFH RI GHDWK

 &29,' LV RXW RI FRQWURO DW )&, (ONWRQ SODFLQJ DOO RI WKH LQPDWHV DQG VWDII DW JUHDW

 ULVN $FFRUGLQJO\ FRPSDVVLRQDWH UHOHDVH ZRXOG UHVXOW LQ VOLJKW UHGXFWLRQ LQWKHRYHUDOO

 VHQWHQFHLQH[FKDQJHIRUSRWHQWLDOO\VDYLQJ'HIHQGDQW VOLIH


                                 II. COMPASSIONATE RELEASE

  President Trump signed the First Step Act into law on December 21, 2018. Among
  the changes in the law, Congress amended the provision on compassionate release, 18
  U.S.C. § 3582(c)(1)(A)(i). The law provides the sentencing judge with jurisdiction
  to consider a defense motion for reduction of sentence based on extraordinary
  and compelling reasons whenever “the defendant has fully exhausted all
  administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on
  the defendant’s behalf,” or after “the lapse of 30 days from the receipt of such a
  request by the warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. §
   F   $  VHH DOVR )LUVW 6WHS $FW RI  VHF
                                                           2     E  3XE / 
  6WDW 'HF 3ULRUWRSDVVDJHRIWKH)LUVW6WHS$FWRQO\WKH'LUHFWRU
  RIWKH%XUHDXRI3ULVRQVKDGWKHDXWKRULW\WRILOHDPRWLRQIRUFRPSDVVLRQDWHUHOHDVH

                                                   
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.985 Filed 05/12/20 Page 3 of 32




       This Court has discretion to reduce the term of imprisonment imposed in this

case based on § 3582(c)(1)(A)(i), which states in relevant part that the Court “may reduce

the term of imprisonment, after considering the factors set forth in [18 U.S.C. §] 3553(a)

to the extent they are applicable, if it finds that . . . extraordinary and compelling reasons

warrant such a reduction . . . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission[.]”

                 III.EXHAUSTION OF ADMINISTRATIVE REMEDIES


       As noted above, normally the Court cannot consider a compassionate release

motion filed by the defendant unless “the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf,” or after “the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. § 3582(c) 

  $ 5HJDUGOHVVthe exhaustion requirement can be excused and should be excused in

WKLVFDVH7KH'HIHQGDQW7HUUHQFH0DWWKHZVGLGKRZHYHUVXEPLWWHGKLVUHTXHVWIRU

FRPSDVVLRQDWHUHOHDVHWR:DUGHQ:LOOLDPVRQ$SULOWKDQGZDVGHQLHGRQ$SULO

WK


     “Even where exhaustion is seemingly mandated by statute . . . , the requiremenW

   is not absolute.” Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019). “In determining




                                               3
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.986 Filed 05/12/20 Page 4 of 32



     whether exhaustion is required, federal courts must balance the interest of the

     individual in retaining prompt access to a federal judicial forum against countervailing

     institutional interests favoring exhaustion. Administrative remedies need not be

     pursued if the litigant's interests in immediate judicial review outweigh the

     government's interests in the efficiency or administrative autonomy that the exhaustion

     doctrine is designed to further.” McCarthy v. Madigan, 503 U.S. 140, 146 (1992) (cleaned

     up).

            The Supreme Court has identified three “broad sets of circumstances” in which

     exhaustion of administrative remedies are excused. First, if exhaustion would cause

     “undue prejudice” to the individual. Id. at 146. “Even where the administrative decision

     making schedule is otherwise reasonable and definite, a particular plaintiff may suffer

     irreparable harm if unable to secure immediate judicial consideration of his claim.” Id at

     147; Iddir v. I.N.S., 301 F.3d 492, 498 (7th Cir. 2002) (exhaustion of administrative

     remedies excused if insisting on exhaustion “causes prejudice”). Second, exhaustion is

     excused if the agency does not have the power to grant the requested relief. Third,

     exhaustion is excused if “the administrative body is shown to be biased or has

     otherwise predetermined the issue before it.” Id.

            Many district judges have found the immediate danger of serious illness or

     death from COVID-19 justifies excusing exhaustion of the compassionate release

     statute’s administrative exhaustion requirement. United States v. Haney, --F.Supp.3d--,

     2020 WL 1821988 (S.D.N.Y. April 13, 2020); United States v. Colvin, No. 3:19cr179 (JBA),

     ECF No. 38 at 2-4 (D. Conn. April 2, 2020); United States v. Perez, No. 17cr513-3 ECF No.

     98 at 3-4

                                           4
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.987 Filed 05/12/20 Page 5 of 32




(S.D.N.Y. Apr. 1, 2020); United States v. Powell, No. 1:94-cr-316(ESH), ECF No. 98

(D.D.C. Mar. 28, 2020). 'HIHQGDQW highly recommends Judge Jed Rakoff’s opinion in

Haney as an excellent discussion of why § 3582(c)(1)(A)’s exhaustion requirement is

waivable.

       The alarming rise in the number of COVID-19 cases in the BOP show the danger

all inmates face from the virus. The chart attached as Exhibit C shows the exponential

growth in COVID-19 cases in the BOP. Every BOP inmate is now, right now, at serious

risk of contracting the virus.

               IV. COVID-19 Is an Extraordinary and Compelling Reason
                 for an Immediate Sentence Reduction to Time Served.

       The compassionate release statute does not expressly define or limit what

constitutes an “extraordinary and compelling” reason for a sentence reduction. Black’s

Law Dictionary, however, defines “extraordinary” as “[b]eyond what is usual,

customary, regular, or common,” Black’s Law Dictionary (11th ed. 2019). Its definition

of “compelling need,” is one “so great that irreparable harm or injustice would result if

[the relief] is not [granted].” Id. The present global pandemic is a quintessential

extraordinary circumstance beyond what most Americans have experienced in their

lifetimes and provides a compelling reason for 'HIHQGDQW V immediate release.

        1.     The Court Has Authority to Find Extraordinary and Compelling Reasons Other

                WKDQ7KRVH([SUHVVO\,GHQWLILHGLQ&RPPHQWDU\WR866*VHF%

      In 28 U.S.C. § 994(t), Congress delegated to the Sentencing Commission authority

  to “describe what should be considered extraordinary and compelling reasons for

sentence reduction, including the criteria to be applied and a list of specific examples.”

 The policy statement issued in exercise of that authority, U.S.S.G. § 1B1.13, provides
                                              5
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.988 Filed 05/12/20 Page 6 of 32




 examples of “extraordinary and compelling reasons” only in the application notes. The

 examples generally fall into four categories based on a defendant’s (1) terminal illness,

 (2) debilitating physical or mental health condition, (3) advanced age and deteriorating

 health in combination with the amount of time served, or (4) compelling family

 circumstances. U.S.S.G. § 1B1.13 comment. n.1(A)-(C). The commentary also includes a

 fifth catch-all provision for “extraordinary and compelling reason other than, or in

 combination with, the reasons described in subdivisions (A) through (C)” as determined

 by the Director of the Bureau of Prisons. U.S.S.G. § 1B1.13, comment. n.1(D).

        However, the policy statement was last amended in November 2018, before the

 First Step Act was passed, and it still requires a motion filed by the BOP. For that reason,

 “a growing number of district courts have concluded the Commission lacks” a policy

 statement applicable to the post-First Step Act statute. United States v. Mondaca, No. 89-

 CR-0655 DMS, 2020 WL 1029024 (S.D. Cal. Mar. 3, 2020) (internal quotation marks

 omitted); see also United States v. Brown, 411 F. Supp. 3d 446, 449-50 (S.D. Iowa 2019)

 (citing cases). In United States v. Cantu, the Court explained:

                Given the changes to the statute, the policy-statement provision
        that was previously applicable to 18 U.S.C. § 3582(c)(1)(A) no longer fits
        with the statute and thus does not comply with the congressional
        mandate that the policy statement must provide guidance on the
        appropriate use of sentence-modification provisions under § 3582.


      No. 1:05-CR-458-1, 2019 WL 2498923, at *4 (S.D. Tex. June 17, 2019) (emphasis

in original). Similary, in Redd, the court noted that § 1B1.13 “by its terms applies

only to motions for compassionate release filed by the BOP Director, not motions

filed by defendants.” 2020 WL 1248493, at *6. Therefore, the court concluded, “there



                                               6
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.989 Filed 05/12/20 Page 7 of 32




GRHVQRWFXUUHQWO\H[LVWIRUWKHSXUSRVHRIVDWLVI\LQJWKH)LUVW6WHS$FW V FRQVLVWHQF\ 

UHTXLUHPHQWDQDSSOLFDEOHSROLF\VWDWHPHQW,G

       Even where courts have not deemed § 1B1.13 entirely inapplicable due to the

lack of amendment, they have held that judges have authority based on the catch-all

provision in Application Note 1(D) to find extraordinary and compelling reasons other

than those listed. See, e.g., United States v. Fox, No. 2:14-cr-03-DBH, 2019 WL 3046086, *3

(D. Me. July 11, 2019) (stating that the existing policy statement provides “helpful

guidance,” but “is not ultimately conclusive given the statutory change”). In Redd, the

court explained that “Application Note 1(D)’s prefatory language, which requires a

determination by the BOP Director, is, in substance, part and parcel of the eliminated

requirement that relief must be sought by the BOP Director in the first instance.” 2020

WL 1248493, at *7 (citing cases); see also United States v. Perez, No. 88-10094-1-JTM, 2020

WL 1180719, at *2 (D. Kan. Mar. 11, 2020) (“[A] majority of federal district courts have

found that the most natural reading of the amended § 3582(c) and § 994(t) is that the

district court assumes the same discretion as the BOP director when it considers a

compassionate release motion properly before it.” (internal quotation marks omitted)).

       The government conceded this point in United States v. Young, agreeing that

“the dependence on the BOP to determine the existence of an extraordinary and

compelling reason, like the requirement for a motion by the BOP Director, is a relic of

the prior procedure that is inconsistent with the amendments implemented by the First

Step Act.” No. 2:00-CR-00002-1, 2020 WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020). The

court in Young followed the majority of district courts in recognizing that § 1B1.13’s

                                             7
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.990 Filed 05/12/20 Page 8 of 32




categories are not exclusive: “In short, federal judges are no longer constrained by the

BOP Director’s determination of what constitutes extraordinary and compelling reasons

for a sentence reduction.” Id.2

         Accordingly, this Court has authority to consider whether the worsening global

pandemic, combined with the other relevant circumstances in this case, present an

extraordinary and compelling basis for a sentence reduction, regardless of whether it

falls within one of the existing categories in § 1B1.13 commentary.

         2.       COVID-19 Is an Unprecedented and Rapidly-Expanding Global Health
                  Emergency that Presents a Serious Risk to Vulnerable Prisoners.

         On March 11, 2020, the World Health Organization officially classified the new

strain of coronavirus which causes COVID-19 as a pandemic. WHO Director-General’s

Opening Remarks at the Media Briefing on COVID-19 – 11 March 2020, World Health

Organization (Mar. 11, 2020), https://bit.ly/2W8dwpS. “COVID-19 is a serious

disease” that makes certain populations of people severely ill and can lead to death.

Declaration, Chris Beyrer, MD, MPH, Professor of Epidemiology, Johns Hopkins

Bloomberg School of Public Health, ¶ 5 (Mar. 16, 2020) (Attachment A). The current best




2
  See also United States v. O’Bryan, No. 96-10076-03-JTM, 2020 WL 869475, at *2 (D. Kan. Feb. 21, 2020);
United States v. Maumau, No. 2:08-cr-00758-TC-11, 2020 WL 806121, at *2-3 (D. Utah Feb. 18, 2020) (“[A]
majority of district courts to consider the question have embraced Mr. Maumau’s position” that limiting the catch-
all provision to circumstances identified by the BOP is inconsistent with the law) (citing ten other cases); Brown,
411 F. Supp. 3d at 451 (“[I]f the [First Step Act] is to increase the use of compassionate release, the most natural
reading of the amended § 3582(c) and § 994(t) is that the district court assumes the same discretion as the BOP
Director when it considers a compassionate release motion properly before it. . . . Thus, the Director’s prior
interpretation of ‘extraordinary and compelling’ reasons is informative, but not dispositive.” (internal quotation
marks and citations omitted)); United States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *6 (M.D.N.C. June
28, 2019) (“While the old policy statement provides helpful guidance, it does not constrain the Court’s independent
assessment of whether ‘extraordinary and compelling reasons’ warrant a sentence reduction under § 3582(c)(1)(A)
(i).”).

                                                         
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.991 Filed 05/12/20 Page 9 of 32




    estimate is that the fatality rate among all demographics “is 5-35 times the fatality

    associated with influenza infection.” Beyrer Dec. ¶ 5.3

            COVID-19 has infected more than 2.2million people worldwide, leading to more

    than 153,000 deaths. Coronavirus COVID-19 Global Cases, Center for Systems Science

    and Engineering (CSSE) at Johns Hopkins University, (last visited April 17, 2020, at

    4:50 p.m.) (updating regularly). On March 26, 2020, the United States became the

    global leader in COVID infections. Tom Porter, The US is Well on the Way to Having a

    Coronavirus Outbreak Worse than China's or Even Italy’s, Business Insider (Mar. 26,

    2020), . The number of confirmed COVID-19 cases continues to rise exponentially, but

    reported numbers underrepresent the true scope of the crisis—“experts believe that the

    United States still isn’t testing enough people to detect the outbreak’s true spread.”

    Alexis C. Madrigal & Robinson Meyer, How the Corona virus Became an American

    Catastrophe, The Atlantic (Mar. 21, 2020)

              The severity of the coronavirus pandemic is reflected in the actions of local and

    national leaders, who have taken drastic measures to prevent the spread of the disease.

    All 50 states and the national government have declared states of emergency.




3
    See also Nick Wilson et al., Case-Fatality Risk Estimates for COVID-19 Calculated by Using a Lag Time for
Fatality, 26 EID JOURNAL (prepublication June 2020), 6HHDOVR8QLWHG6WDWHVRI$PHULFDYV'HQQLV
&ROHV&DVH1RFUDWSDJHGHFLGHG$SULO-XGJH6XH(0\HUVFRXJK (ONWRQ
)DFLOLW\  >DWWDFKHGKHUHWRDV([KLELW'@ 




                                                           9
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.992 Filed 05/12/20 Page 10 of 32



 6HH 3roclamation on Declaring a National Emergency Concerning the Novel Coronavirus

 Disease (COVID-19) Outbreak (Mar. 13, 2020),. Kamran Rahman & Alice Miranda

 Ollstein, How States Are Responding to Coronavirus, in 7 Maps, Politico (Mar. 24, 2020),

 Additionally, more than half of the states and the District of Columbia have imposed

 severe “lockdown” rules for their citizens. Porter, supra. Conditions of imprisonment

 create the ideal environment for the transmission of contagious diseases. Joseph A.

 Bick, Infection Control in Jails and Prisons, 45 Clinical Infectious Diseases 1047, 1047

 (2007), “Incarcerated/detained persons live, work, eat, study, and recreate within

 congregate environments, heightening the potential for COVID-19 to spread once

 introduced.” Centers for Disease Control and Prevention (CDC), Interim Guidance on

 Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention

 Facilities (Mar. 23, 2020),   The CDC recognizes the difficulty of preventing the

 introduction of COVID-19 into prison facilities:

              There are many opportunities for COVID-19 to be introduced into a
       correctional or detention facility, including daily staff ingress and egress;
       transfer of incarcerated/detained persons between facilities and systems,
       to court appearances, and to outside medical visits; and visits from family,
       legal representatives, and other community members. Some settings,
       particularly jails and detention centers, have high turnover, admitting
       QHZ HQWUDQWV GDLO\ ZKR PD\ KDYH EHHQ H[SRVHG WR &29,' LQ WKH
       VXUURXQGLQJFRPPXQLW\RURWKHUUHJLRQV,G




                                            10
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.993 Filed 05/12/20 Page 11 of 32




         Crowding, inadequate ventilation, and security issues all contribute to the spread

 of infectious disease in jails and prisons. Martin Kaste, Prisons and Jails Worry About

 Becoming           Coronavirus             ‘Incubators’,          NPR           (Mar.           13,         2020),

     Hand sanitizer, an effective disinfectant recommended by the CDC to reduce

 transmission rates, is contraband in jails and prisons because of its alcohol content. Keri

 Blakinger & Beth Schwarzapfel, How Can Prisons Contain Coronavirus When Purell is a

 Contraband?, ABA Journal (Mar. 13, 2020), Additionally, incarcerated people tend to be

 in poorer health than the general population. According to a recent Bureau of Justice

 Statistics study, approximately half of state and federal prisoners and jail inmates have

 chronic conditions such as cancer, high blood pressure, diabetes, cirrhosis of the liver,

 heart disease, and asthma. Laura M. Maruschak et al., Medical Problems of State and

 Federal Prisoners and Jail Inmates, 2011-12, Bureau of Justice Statistics, NCJ 248491, 1 (Rev.

 Oct. 4, 2016), Medical care of prisoners is limited at the best of times.4




 4
   See U.S. Dep’t of Justice Office of the Inspector General, Review of the Federal Bureau of Prisons’ Medical
 Staffing Challenges (Mar. 2016), (finding that the BOP experienced chronic medical staff shortages and failed to
 take adequate measures to address them, leading to problems meeting the medical needs of prisoners, requiring
 the use of outside hospitals, and endangering the safety and security of

                                                         11
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.994 Filed 05/12/20 Page 12 of 32




         Because of these dangers, the public health community is insistent on the

 critical need to rapidly reduce our prison populations, both for the health of our

 inmates and the health of the community as a whole:

                It is . . . an urgent priority in this time of national public health
         emergency to reduce the number of persons in detention as quickly as
         possible . . . Releasing as many inmates as possible is important to protect
         the health of inmates, the health of correctional facility staff, the health of
         health care workers at jails and other detention facilities, and the health of
         the community as a whole.

          Beyrer Declaration, ¶¶ 17, 19. “We need to take the unprecedented step TODAY

 of providing urgent release to everyone in the jails who is at risk of serious morbidity

 and mortality from COVID.” Jennifer Gonnerman, A Rikers Island Doctor Speaks Out to

 Save Her Elderly Patients from the Coronavirus, The New Yorker (Mar. 20, 2020) (quoting

 Rachael Bedard, Rikers Island Geriatrician)

         Similarly, on March 23, 2020, a bipartisan group of fourteen senators wrote to

 Attorney General Barr and the Director of the Bureau of Prisons to express “serious

 concern for the health and wellbeing” of those inmates “most vulnerable to infection.”

 Letter from Senator Charles Grassley et al. (Mar. 23, 2020) (Attachment B). They noted

 that “[c]onditions of confinement do not afford individuals the opportunity to take




 institutions); U.S. Dep’t of Justice Office of the Inspector General, The Impact of an Aging Inmate Population on
 the Federal Bureau of Prisons (Rev. Feb. 2016), (finding that BOP facilities and services, including medical
 services, were inadequate to meet the needs of an aging prison population leading to delays in medical treatment for
 prisoners with acute and chronic heart and neurological conditions, who wait an average of 114 days to see medical
 specialists); David Patton, Statement from Federal Defenders of New York, FEDERAL DEFENDERS OF NEW YORK
 (Mar. 8, 2020),


                                                          12
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.995 Filed 05/12/20 Page 13 of 32




 proactive steps to protect themselves, and prisons often create the ideal environment

 for the transmission of contagious disease.” Id. The senators called on the BOP to use

 existing tools like the elderly prisoner home confinement program and compassionate

 release to discharge vulnerable inmates from prison. Id.

       As of April 17, 2020, the BOP’s COVID-19, Coronavirus webpage, which is

 updated daily at 3:00 p.m., shows 465 inmates and 296 staff members with confirmed

 cases of COVID-19. (last visited April 17, 2020). Eighteen inmates have died from

 COVID-19, six of those inmates from FCI Elkton. And these are just the confirmed

 infections. As the judge in United States v. Caddo noted, “it is unknowable whether BOP

 detainees or inmates have Covid-19 until they are tested, and BOP has not conducted

 many or any such tests because, like the rest of the country, BOP has very few or no

 actual Covid-19 test packets.” Order at 5, United States v. Caddo, No. 3:18-cr-08341-JJT

 (D. Ariz. Mar. 23, 2020) (ECF No. 174).

        3.'HIHQGDQWRuns a High Risk of Serious Illness or Death if He Contracts&RYLG

         The CDC and other medical authorities have made clear that COVID-19 is

  especially dangerous for people with severe chronic medical conditions. See CDC,

  Older Adults (Mar. 21, 2020)




                                              13
    Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.996 Filed 05/12/20 Page 14 of 32
         2Q$SULOWKH&'&LVVXHGDVWXG\HQWLWOHG+RVSLWDOL]DWLRQ5DWHVDQG
 &KDUDFWHULVWLFV RI 3DWLHQWV +RVSLWDOL]HG ZLWK /DERUDWRU\ &RQILUPHG &RUQD YLUXV
Disease 2019—COVID-NET, 14 States, March 1-30, 2020.

         The study looked at the demographics of patients who were hospitalized with
laboratory confirmed COVID-19 infections from March 1, through March 30, 2020, as
reported by hospitals across the country. The study found the hospitalization rate for
people over 65 years of age is 13.8 per 100,000 with the rate jumping to 17.2 for those over
age 85. That compares to a hospitalization rate for flu of 2.2-5.4 per 100,000 for individuals
over 85 years of age. Approximately 90% of hospitalized patients had at least one
underlying conditions with the most common being obesity, hypertension, chronic lung
disease, diabetes mellitus, and cardiovascular disease. More men than women are being
hospitalized and the data suggests “that black populations might be disproportionately
affected by COVID-19.
                              '()(1'$170(',&$/&21&(51

7KH 'HIHQGDQW  VXIIHUV IURP $VWKPD DQG LV PHGLFDOO\ SUHVFULEHG  D VWHURLG LQKDOHU WR
      DVVLVW LQ KLV EUHDWKLQJ  While 'HIHQGDQW is among those with the highest
       risk   of   death     or serious illnesV Irom COVID-19, as a Bureau of
     Prisons inmate, it is impossible    for     him    to follow the   CDC’s
    recommendations       to protect himself       from   exposure   to this highly-
     transmissible disease.       This    risk    of serious     illness or   death     from     the
     unprecedented global pandemic, together with all                of the     other relevant
     factors in  this    case,       presents     an extraordinary and compelling basis for
     sentence reduction.




                    V. Courts Responding to the Coronavirus Pandemic Have Recognized the
                    Critical Importance of Reducing Incarcerated Populations.

                                                     14
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.997 Filed 05/12/20 Page 15 of 32

       The Court response to COVID-19 reflects the extreme exigency of the present

 circumstances, especially for those individuals most vulnerable to harm from the

 virus. In United States v. Garlock, for example, the district court extended the

 defendant’s date for surrendering to serve an already-imposed prison sentence until

 September 1, 2020, concluding that no one should be entering BOP custody absent

 “truly extraordinary circumstances”:

              By now it almost goes without saying that we should not be
       adding to the prison population during the COVID-19 pandemic if it can
       be avoided. Several recent court rulings have explained the health risks—
       to inmates, guards, and the community at large—created by large prison
       populations. . . . The chaos has already begun inside federal prisons—
       inmates and prison employees are starting to test positive for the virus,
       quarantines are being instituted, visits from outsiders have been
       suspended, and inmate movement is being restricted even more than
       usual. . . . To avoid adding to the chaos and creating unnecessary health
       risks, offenders who are on release and scheduled to surrender to the
       Bureau of Prisons in the coming months should, absent truly
       extraordinary circumstances, have their surrender dates extended until
       WKLVSXEOLFKHDOWKFULVLVKDVSDVVHG

    No. 18-CR-00418-VC-1, 2020 WL 1439980, at *1 (N.D. Cal. Mar. 25, 2020).

     In United States v. Copeland, the Court granted a sentence reduction to time

 served under another portion of the First Step Act to a defendant serving a life sentence

 for a drug trafficking conspiracy and firearm possession. No. 2:05-cr-00135-DCN (D.S.C.

 condition” put him at “even higher risk for severe illness and possible death” from the

 COVID-19 pandemic. Id. at 7.


                                            
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.998 Filed 05/12/20 Page 16 of 32




        7KHFRXUWFRQVLGHUHGOHWWHUVIURPPHPEHUVRI&RQJUHVVDVHYLGHQFHRILWVGHVLUH

 IRUFRXUWVWR XVHDOODYDLODEOHSRZHUVDQGDXWKRULWLHVWRUHGXFHWKHQXPEHURIIHGHUDO

 SULVRQHUVLQSULVRQV HVSHFLDOO\IRUHOGHUO\DQGVLFNLndividuals and those within the

 last 36 months of their sentences who are appropriate for placement in home

 confinement. Id. (quoting Letter of House Judiciary Committee, Mar. 19, 2020).

        Similarly, in Toledo-Manrique, the district court granted bail in an extradition

 matter, although the individual faced a life sentence in Peru. 2020 WL 1307109, at *1.

 Noting that Toledo-Manrique is 74 years old, the Court concluded, “[t]he risk that this

 vulnerable person will contract COVID-19 while in jail is a special circumstance that

 warrants bail.” Id.

        A sampling of the court orders granting release based on the pandemic fails to

 convey the full volume of building precedent. See, e.g., United States v. Kennedy, No.

 18-20315, 2020 WL 1493481, at *1 (E.D. Mich. Mar. 27, 2020) (“[T]he danger posed to

 Defendant in the Saginaw County Jail by the COVID-19 pandemic constitutes an

 independent compelling reason to temporarily release him from custody.”); United

 States v. Michaels, No. SACR 16-76-JVS, 2020 WL 1482553, at *1 (C.D. Cal. Mar. 26, 2020

 (“Michaels has demonstrated that the Covid-19 virus and its effects in California

 constitute ‘another compelling reason’” justifying temporary release under § 3142(i));

 United States v. Jaffee, No. 19-cr-00088-RDM (D.D.C. Mar. 26, 2020) (releasing defendant

 with criminal history in gun & drug case, citing “palpable” risk of spread in jail and

 “real” risk of “overburdening the jail’s healthcare resources”); United States v. Harris,

                                              
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.999 Filed 05/12/20 Page 17 of 32
1RFU5'0 ''&0DU (&)1R 7KH&RXUWLVFRQYLQFHGWKDW

LQFDUFHUDWLQJ'HIHQGDQWZKLOHWKHFXUUHQW&29,'FULVLVFRQWLQXHVWRH[SDQGSRVHVD

IDUJUHDWHUULVNWRFRPPXQLW\VDIHW\WKDQWKHULVNSRVHGE\'HIHQGDQW VUHOHDVHWRKRPH

confinement on . . . strict conditions.”); United States v. Perez, No. 19 CR. 297 (PAE), 2020

WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020) (releasing defendant due to the “heightened

risk of dangeU LQFDUFHUDWLQJ 'HIHQGDQWs complications should                 [h]e contract

COVID-19”); United States v. Stephens, No. 15-cr-95 (AJN), 2020 WL 1295155, __ F. Supp.

3d __, at *2 (S.D.N.Y. Mar. 19, 2020) (releasing defendant in light of “the unprecedented

and extraordinarily dangerous nature of the COVIDSDQGHPLF 
9, :LWK )XOO &RQVLGHUDWLRQ RI WKH   D  )DFWRUV ,QFOXGLQJ WKH &29,' 3DQGHPLF
'HIHQGDQW V7LPH6HUYHG&RQVWLWXWHD6HQWHQFH6XIILFLHQWEXW1RW*UHDWHUWKDQ1HFHVVDU\WR
$FFRPSOLVKWKH*RDOVRI6HQWHQFLQJ

When extraordinary and compelling reasons are established, the Court must consider

the relevant sentencing factors in § 3553(a) to determine whether a sentence reduction

is warranted. 18 U.S.C. § 3582(c)(1)(A)(i). Under all of the circumstances in this case, the

Court should conclude that the time that 'HIHQGDQW has already served is sufficient to

satisfy the purposes of sentencing. Under Pepper v. United States, 562 U.S. 476, 490-93

(2011), the Court can indeed mustconsider post-offense developments under D 


       Here, the overriding factor under § 3553(a) that was not present at the time of

sentencing is the COVID-19 pandemic and the serious risk it presents. Although the

circumstances of the present offense qualified 'HIHQGDQW for the serious sentence that

this Court originally imposed, the sentencing purpose of just punishment does not

warrant a sentence that includes exposure to a life-threatening illness. In fact, the Eighth

Amendment’s prohibition on cruel and unusual punishment includes unreasonable

exposure to dangerous conditions in custody. Helling v. McKinney, 509 U.S. 25, 28 (1993);
                                                17
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.1000 Filed 05/12/20 Page 18 of 32

 see also Wallis v. Baldwin, 70 F.3d 1074, 1076 (9th Cir. 1995) (applying Helling to exposure

 to asbestos); Brown v. Mitchell, 327 F. Supp. 2d 615, 650 (E.D. Va. July 28, 2004) (applying

 Helling to contagious diseases caused by overcrowding conditions). The § 3553(a)

 factors can be met in this case by an order of home confinement as a condition of

 supervised release.

        The totality of the circumstances demonstrate that reducing 'HIHQGDQW sentence

 to time served is “sufficient, but not greater than necessary,” to serve the purposes of

 sentencing under § 3553(a).  'HIHQGDQW will not pose a danger to the community if

 granted compassionate release.

            WHEREFORE, the 'efendant respectfully requests that this Honorable Court

    DSSRLQWFRXQVHOWRDVVLVW'HIHQGDQWLQSXUVXLWRI REWDLQLQJcompassionate release.




                                                     5HVSHFWIXOO\VXEPLWWHG
     B
    B
    B                                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                              B
    B                                         B       7HUUHQFH0DWWKHZV
    B                                         B       )&,(ONWRQ
    B                                                 32%R[
                                              B
    B                                                 /LEVRQ2KLR
                                              B
    B
    B 0D\                             B
'DWHGBBBBBBBBBBBBBBBBBBBBBBB                B
    B
    B                                         B
    B                                         B
    B                                         B
    B                                         B
    B                                         B
    B                                         B
    B                                         B
    B                                         B
    B                                         B
    B                                         B
    B                                         B
    B                                         B
    B
    B                                          18
    B
    B
    B
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.1001 Filed 05/12/20 Page 19 of 32
     Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.1002 Filed 05/12/20 Page 20 of 32


Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.1003 Filed 05/12/20 Page 21 of 32




                                     Exhibit A
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.1004 Filed 05/12/20 Page 22 of 32




          aDT^KP@^KUTf bJKBJf L]f bJdf LT^DT]LaDf B@YDf ADC]f @TCf aDT^LP@^UY]f J@aDf ADDTf LTf KT]`EFLBKDT_f
          ]`WWQdfLTf1^@Qdf 2Y@Tf@TCfW@Z^]fUEf+JKT@f
     (f +7>3, )f L]f bLCD]WYD@Cf :KTBDf L^f ELY]^f@WWD@YDCfLTf /`ADLf 8YUaLTBDf +JLT@f LTf P@^Df" )
         U`^AYD@O]f J@aDf ]`A]DX`DT^Qdf UBB`YYDCf KTf SUYDf ^J@Tf f BU`T^YLD]f @TCf @PQf BUT^LTDT^]
         JD@aLQdf @GDB^DCf BU`T^YLD]f KTBQ`CDf 2^@Pdf :W@LTf 3Y@Tf :U`^Jf 5UYD@ f @TCf LTBYD@]LTIPdf ^JD
         <:f *]f UEf ^UC@df 6@YBJf & "" f ^JDYDf J@aDf ADDTf '(%(f BUTEKYSDCf J`S@Tf B@]D]
         IQUA@QPdf '%%f OTUbTf CD@^J] f @TCf ]USDf '(f WDY]UT]f J@aDf YDBUaDYDCf EYUSf ^JD
         KTEDB^KUTf ;JDf W@TCDSLBf J@]fADDTf ^DYSDCf @fIPUA@Pf JD@P^Jf DSDYIDTBdf Adf ^JDf ?07f 4^f L]
         TU^fBUT^@LTDCf@TCfB@]D]f@YDfIYUbLTIfDcWUTDT^L@PQd
      ) :*9:T+U>"fK]fTUbfOTUbTf^UfADfE`PPdf@C@W^DCf^UfJ`S@Tf^UfJ`S@Tf]WYD@Cf ;JK]fL]f@PSU]^
         BDZ^@KTPdf @fTDbfJ`S@TfLTEDB^LUTf bJKBJf@P]UfSD@T]f^J@^f^JDYDfL]fTUfWYDDcL]^LTIfUYf JDYC
         KSS`TK^df @PPUbKTIf EUYf aDYdf Y@WKCf BJ@KT]f UEf ^Y@T]SL]]KUTf UTBDf ^JDf aLY`]f L]f BKYB`P@^LTIf KTf
         BUSS`TK^LD]
        ;JDf=:f+,+fD]^KS@^D]f^J@^f^JDfYDWYUC`B^LUTfY@^DfUEf^JDfaKY`] f^JDf9VfL]f"$#(fSD@TLTI
          ^J@^fD@BJf TDbPdf LTEDB^DCf WDY]UTf L]f D]^KS@^DCf ^Uf LTEDB^f UTf @aDY@IDf #f @CCL^LUT@Pf WDY]UT]
          ;JK]f K]fJKIJQdf LTEDB^LU`]f @TCfUTQdf^JDfIYD@^f KTEP`DTe@f W@TCDSLBf UEf ) (f^JDf:W@TL]Jf .P`
          @]f L^f b@]f^JDTf OTUbTfL]f^JU`IJ^f^UfJ@aDfJKIJDYfLTEDB^LaK^df ;JK]f@I@LTfL]fQKODQdf@fE`TB^KUT
          UEf @PQf J`S@Tf WUW`P@^LUT]f B`YYDT^Pdf ADLTIf JLIJPdf ]`]BDW^LAQDf ;JDf @^^@BOf Y@^Df ILaDTf @T
          DcWU]`YDfL]f@P]UfJKIJfD]^LS@^DCf@^f"#fCDWDTCKTIfUTfBUSS`TL^dfBUTCK^LUT] f A`^fS@df
          ADf @]fJKIJf@]f(f KTf ]USDf ]D^_LTI]f@TCfWUW`Q@^KUT]f ;JDf KTB`A@^KUTfWDYKUCfL]f ^JU`IJ^f^Uf
          ADf" $f C@d] f bJLBJfK]f bJdf K]UP@^LUTfL]fIDTDY@PQdfQKSK^DCf^Uf $f C@d]
                                

          +7>4f!)f WU]D]f @f ]DYLU`]fYK]Of ^Uf LTS@^D]f@TCf bUYODY]f LTfCD^DT^LUTf E@BLPL^LD]f ,D^DT^LUT
           .@BKQK^KD]f LTBP`CKTIfN@KQ]f WYL]UT]f@TCf U^JDYfBPU]DCf]D^^LTI]fJ@aDfPUTIfADDTfOTUbTf^UfAD
           @]]UBL@^DCf bK^Jf JLIJf ^Y@T]SL]]LUTf WYUA@ALPK^MD]f EUYf LTEDB^LU`]f CL]D@]D]f KTBQ`CLTI
           ^`ADYB`QU]K] f S`Q^LCY`If YD]K]^@T^f^`ADYB`PU]K]f 69:*fSD^JLBKPQKTfYD]K]^@T^f ]^@WJf@`YD`]
           @TCfaKY@PfJDW@^K^K]
       " ;JDf]DaDYDfDWKCDSLBfUEf;`ADYB`PU]L]fKTf WYL]UT]fKTf+DT^Y@Pf*]L@f@TCf-@]^DYTf-`YUWDfb@]
          CDSUT]^Y@^DCf^UfLTBYD@]DfBUSS`TL^dfY@^D]fUEf;`ADYB`PU]K]fLTfS`P^KWQDf]^@^D]fKTf^J@^fYDILUT
          `TCDY]BUYKTIf ^JDf YK]O]f WYL]UTf U`^AYD@O]f B@Tf PD@Cf ^Uf EUYf ^JDf BUSS`TK^LD]f EYUSf bJKBJ
          KTS@^D]fCDYLaD
       # 1TEDB^LUT]f ^J@^f @YDf^Y@T]SL^^DCf ^JYU`IJf CYUWPD^]f PKODf LTEP`DTe@f @TCf :*9:T+U>"f aLY`]
          @YDf W@\LB`Q@YPdf CKEFLB`Q^f ^Uf BUT^YUPf LTf CD^DT^LUTf E@BKQL^KD] f @]f&EUU^f CL]^@TBKTIf @TCf WYUWDY
          CDBUT^@SKT@^LUTf UEf ]`[@BD]f K]f aLY_`@PPdf LSWU]]LAPDf .UYf Dc@SWPD f ]DaDY@Pf CD@^J]f bDYD
          YDWUY^DCf LTf ^JDf <:f LTf LSSLIY@^KUTf CD^DT^LUTf E@BLQK^KD]f @]]UBK@^DCf bL^Jf *9,:f EURPUbLTI
          LTEQ`DTe@f*fLTBQ`CLTIf@f &dD@YfUQCfS@QDfKSSKIY@T^fBJKQCf bJUfCLDCf UEf`T^YD@^DCf *9,:fKTf
          B`]^UCdfLTf 6@df" )
        $ *f T`SADYf UEf ED@^`YD]f UEf ^JD]Df E@BKQK^KD]f B@Tf JDKIJ^DTf YL]O]f EUYf DcWU]`YDf @BX`K]L^KUT
           ^Y@T]SK]]LUTf @TCf BQLTKB@Qf BUSWPKB@^KUT]f UEf ^JD]Df LTEDB^KU`]f CL]D@]D]f ;JD]Df KTBQ`CD
           WJd]LB@PSDBJ@TLB@QfYL]O]f]`BJf@]fUaDYBYUbCLTIfWUW`Q@^LUTfCDT]L^dfLTfBQU]DfBUTEKTDSDT^
           LT]`GLBLDT^f aDT^KQ@^LUTf ]J@YDCf ^ULPD^f ]JUbDYf @TCf D@^LTIf DTaLYUTSDT^]f @TCf QLSL^]f UT
           JdIKDTDf@TCfWDY]UT@PfWYU^DB^KaDfDX`LWSDT^f]`BJf@]fS@]O]f@TCfIPUaD]f LTf ]USDfE@BLPL^KD]
        % *CCK^KUT@QQd f ^JDf JLIJf Y@^Df UEf ^`YTUaDYf @TCf WUW`Q@^LUTf SKcKTIf UEf ]^@EFf @TCf CD^@KTDD]
           KTBYD@]D]f QLODQKJUUC]f UEf DcWU]`YDf ;JL]f J@]f PDCf ^Uf WYL]UTf U`^AYD@O]f UEf +7>3, )f LT
           S`P^KWPDfCD^DT^LUTfE@BKQL^LD]fLTf+JKT@f@]]UBK@^DCfbL^JfLT^YUC`B^LUTfKT^UfE@BLPL^KD]fAdf]^@H




                                                    Exhibit A
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.1005 Filed 05/12/20 Page 23 of 32




                                     Exhibit A
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.1006 Filed 05/12/20 Page 24 of 32




                                     Exhibit A
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.1007 Filed 05/12/20 Page 25 of 32




                                     Exhibit B
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.1008 Filed 05/12/20 Page 26 of 32




                                     Exhibit B
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.1009 Filed 05/12/20 Page 27 of 32




                                     Exhibit B
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.1010 Filed 05/12/20 Page 28 of 32




                   BOPͲReportedPositiveTestsforCOVIDͲ19Nationwide1

                                   Numberof             Numberof          Numberof
                      Date
                                 PositiveInmates       PositiveStaff    InmateDeaths
                   3/19/2020            0                     0                0
                   3/20/2020            0                     2                0
                   3/21/2020            1                     2                0
                   3/22/2020            1                     2                0
                   3/23/2020            3                     3                0
                   3/24/2020            6                     3                0
                   3/25/2020            6                     3                0
                   3/26/2020           10                     8                0
                   3/27/2020           14                    13                0
                   3/28/2020           19                    19                1
                   3/29/2020           19                    19                1
                   3/30/2020           28                    24                1
                   3/31/2020           29                    30                1
                    4/1/2020           57                    37                3
                    4/2/2020           75                    39                6
                    4/3/2020           91                    50                7
                    4/4/2020           120                   54                8
                    4/5/2020           138                   59                8
                    4/6/2020           195                   63                8
                    4/7/2020           241                   72                8
                    4/8/2020           272                  105                8
                    4/9/2020           283                  125                8
                   4/10/2020           318                  163                9
                   4/11/2020           335                  185                9
                   4/12/2020           352                  189               10
                   4/13/2020           388                  201               13
                   4/14/2020           446                  248               14
                   4/15/2020           451                  280               16
                   4/16/2020           473                  279               18




 1
  Numbersobtainedfromwww.bop.gov/coronavirusonadailybasis.Thereisgoodreasontobelievethatthe
 numbersreportedbytheBOPunderstatetheactualnumberoftestedͲpositivecases.CompareM.LiconͲVitale,
 MCCWard,andD.Edge,MDCWarden,ResponsetoEDNYAdministrativeOrder2020Ͳ14(Apr.7,2020)at
 https://www.nyed.uscourts.gov/pub/bop/MDC_20200407_042057.pdf(3positiveinmatesatMDCBrooklyn)with
 COVIDͲ19CasesFederalBureauofPrisons(Apr.7,2020)atwww.bop.gov/coronavirus(2positiveinmatesatMDC
 Brooklyn).



                                                     Exhibit C
                                                       0
                                                      50
                                                     100
                                                     150
                                                     200
                                                     250
                                                     300
                                                     350
                                                     400
                                                     450
                                                     500
                                                                                                                                                          0
                                                                                                                                                              50
                                                                                                                                                                   100
                                                                                                                                                                         150
                                                                                                                                                                               200
                                                                                                                                                                                     250
                                                                                                                                                                                           300
                                                                                                                                                                                                 350
                                                                                                                                                                                                       400
                                                                                                                                                                                                             450
                                         3/19/2020                                                                                            3/19/2020                                                            500
                                         3/20/2020                                                                                            3/20/2020
                                         3/21/2020                                                                                            3/21/2020
                                         3/22/2020                                                                                            3/22/2020
                                         3/23/2020                                                                                            3/23/2020
                                         3/24/2020                                                                                            3/24/2020
                                         3/25/2020                                                                                            3/25/2020
                                         3/26/2020                                                                                            3/26/2020
                                         3/27/2020                                                                                            3/27/2020




            NumberofPositiveInmates
                                                                                                                 NumberofPositiveInmates
                                         3/28/2020                                                                                            3/28/2020
                                         3/29/2020                                                                                            3/29/2020
                                         3/30/2020                                                                                            3/30/2020
                                         3/31/2020                                                                                            3/31/2020
                                          4/1/2020                                                                                             4/1/2020
                                          4/2/2020                                                                                             4/2/2020




Exhibit C
                                          4/3/2020                                                                                             4/3/2020
                                          4/4/2020                                                                                             4/4/2020




                                                                                                                 NumberofPositiveStaff
                                          4/5/2020                                                                                             4/5/2020




            NumberofPositiveStaff
                                          4/6/2020                                                                                             4/6/2020
                                          4/7/2020                                                                                             4/7/2020
                                          4/8/2020                                                                                             4/8/2020
                                          4/9/2020                                                                                             4/9/2020
                                         4/10/2020                                                                                            4/10/2020
                                         4/11/2020                                                                                            4/11/2020




                                                           BOPͲReportedPositiveTestsforCOVIDͲ19Nationwide
                                                                                                                                                                                                                         BOPͲReportedPositiveTestsforCOVIDͲ19Nationwide




                                         4/12/2020                                                               NumberofInmateDeaths      4/12/2020
                                         4/13/2020                                                                                            4/13/2020
                                         4/14/2020                                                                                            4/14/2020




            NumberofInmateDeaths
                                         4/15/2020                                                                                            4/15/2020
                                         4/16/2020                                                                                            4/16/2020
                                                                                                                                                                                                                                                                               Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.1011 Filed 05/12/20 Page 29 of 32
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.1012 Filed 05/12/20 Page 30 of 32




               PercentageofIncreaseofInfectedBOPPeople(InmatesandStaff)
                                                Since3/20/20202


                                                                       National
                               Number      BOPPercentage
                                                                      Percentage      Numberof
                   Date       ofBOP       IncreaseSince
                                                                    IncreaseSince   NationalCases
                                Cases3        3/20/2020
                                                                      3/20/2020
                3/20/2020        2              0%                   0%               18,747
                3/21/2020        3              50%                  31%              24,583
                3/23/2020        6             200%                 135%              44,183
                3/24/2020        9             350%                 190%              54,453
                3/26/2020        18            800%                 355%              85,356
                3/27/2020        27            1250%                451%              103,321
                3/29/2020        38            1800%                651%              140,904
                3/30/2020        52            2500%                772%              163,539
                3/31/2020        59            2850%                892%              186,101
                 4/1/2020        94            4600%                1036%             213,144
                 4/2/2020       114            5600%                1176%             239,279
                 4/3/2020       141            6950%                1379%             277,205
                 4/4/2020       174            8600%                1526%             304,826
                 4/5/2020       197            9750%                1665%             330,891
                 4/6/2020       259           12850%                1897%             374,329
                 4/7/2020       313           15550%                1963%             386,800
                 4/8/2020       377           18750%                2140%             419,975
                 4/9/2020       408           20300%                2349%             459,165
                4/10/2020       481           23950%                2527%             492,416
                4/11/2020       520           25900%                2704%             525,704
                4/12/2020       541           26950%                2860%             554,849
                4/13/2020       589           29350%                2989%             579,005
                4/14/2020       694           34600%                3129%             605,390
                4/15/2020       731           36450%                3274%             632,548
                4/16/2020       752           37500%                3388%             653,825




 2
     Nationalnumbersobtainedfromwww.cdc.govandhttps://coronavirus.jhu.edu/map.html
 3
     IncludesthenumberofbothBOPinmatesandstaffwhohavetestedpositiveforCOVIDͲ19



                                                        Exhibit C
Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.1013 Filed 05/12/20 Page 31 of 32




                 PercentageofIncreaseofInfectedPeopleSince3/20/2020
  40000%




  35000%




  30000%




  25000%




  20000%




  15000%




  10000%




   5000%




     0%
     3/15/2020       3/20/2020     3/25/2020     3/30/2020         4/4/2020     4/9/2020      4/14/2020      4/19/2020

                 BOPPercentageIncreaseSince3/20/2020            NationalPercentageIncreaseSince3/20/2020




                                                       Exhibit C
     Case 2:11-cr-20790-BAF-DRG ECF No. 204, PageID.1014 Filed 05/12/20 Page 32 of 32


Johnetta Curry-Williams

From:                 Starletta Austin <firststar32004@yahoo.com>
Sent:                 Tuesday, May 12, 2020 11:19 AM
To:                   Johnetta Curry-Williams
Subject:              Fw: Terrence Matthews motion
Attachments:          MOTION FOR COMPASSIONATE RELEASE DINK TEMPLATE.pdf

Follow Up Flag:       Follow up
Flag Status:          Flagged



Dear Mrs. Curry, Please find an email copy of the 3582 (c)(1)(A) emergency motion for a compassionate release that was
mailed on May 2, 2020 for Terrence Darnell Matthews inmate # 44040-039, currently incarcerated at FCI ELKTON in
Lisbon, Ohio. If you have any additional questions please feel free to contact me, my e-mail address is
firststar32004@yahoo.com, thank you!

----- Forwarded Message -----
From: Kimberly Coles <kcoles0130@gmail.com>
To: "firststar32004@yahoo.com" <firststar32004@yahoo.com>
Sent: Saturday, May 2, 2020, 06:50:44 AM PDT
Subject: Terrence Matthews motion




Sent from my iPhone




                                                          1
